Name: Commission Regulation (EEC) No 87/89 of 16 January 1989 amending Regulation (EEC) No 2984/88 fixing the yields of olives and olive oil for the 1987/88 marketing year in Italy, Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 89 Official Journal of the European Communities No L 13/ 19 COMMISSION REGULATION (EEC) No 87/89 of 16 January 1989 amending Regulation (EEC) No 2984/88 fixing the yields of olives and olive oil for the 1987/88 marketing year in Italy, Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 892/88 (4), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 2984/88 (*), as amended by Regulation (EEC) No 3530/88 (*), fixed the olive and olive oil yields for each homogeneous production zone ; whereas a mistake has been noted in Annex II to the said Regulation in respect of the province of Cosenza ; whereas this should, accordingly, be corrected, taking into account the fact that potential recipients have not yet received production aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Annex II (Italy) to Regulation (EEC) No 2984/88 is hereby amended as follows : 1 . The commune of Santa Sofia d'Epiro is deleted from the list of communes in point 2 under the province of Cosenza. 2. The commune of Santa Sofia d'Epiro is added to the list of communes in point 3 under the province of Cosenza. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 3 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 197, 26. 7 . 1988, p. 1 . (J) OJ No L 208 , 3. 8 . 1984, p. 3 . (4) OJ No L 89, 6 . 4. 1988, p. 1 . 0 OJ No L 270, 30. 9 . 1988, p. 1 . H OJ No L 309, 15. 11 . 1988, p. 12.